KIRKPATRICK, District Judge.
First(f). The exception is overruled. Of course, it would have been proper to make this request the subject of a motion to produce, but there is no reason why the Court may not treat it as though it had been such a motion. The defendant may answer it by either attaching a photostatic copy of the articles to its answers or by producing the original of the articles and permitting the plaintiff to make a copy.
Second. The exception is sustained. The purpose of interrogatories is to elicit information. How this interrogatory, even if the facts involved are relevant, can add anything to what the plaintiff himself knows is not apparent.
Third. The exception is overruled. The interrogatory will be answered by stating the nature of the alarms given the crew and the procedure to be followed by them in connection with the various alarms and drills mentioned.
Seventh. The exception is sustained.
Twelfth. The exception is overruled.
Twenty-First. The exception is sustained insofar as it asks whether any request or statement of dissatisfaction, criticism or otherwise was made by the plaintiff. As to the balance of the interrogatory the defendant will state whether any member of the merchant crew or gun crew brought to the attention of the Second Mate, Master or any other officer, facts material to the plaintiff’s physical condition and the progress of recovery; and the defendant will state what efforts, if any, were made to secure a doctor.
Twenty-Second. The exception is overruled with the qualification that the defendant need ohly state whether or not there was any reason which prevented the removal of the plaintiff from the vessel to the shore at Gibraltar. The defendant will answer Subsections a, b, and c.
Twenty-Fifth. The exception is overruled as to the first clause ending with the word “Egypt.” As to the balance, the exception is sustained.
Twenty-Eighth. The exception is sustained.
Thirty-Second. The exception is overruled.
*611Thirty-Third. The exception is overruled.
Thirty-Fourth. The exception is overruled, except that the defendant need not admit that it “took possession” of the vessel.